ATTORNEY GRIEVANCE COMMISSION                        •       IN THE
  OF MARYLAND                                          •       COURT OF APPEALS
                                                       •       OF MARYLAND
         Petitioner

 v.
                                                       •       Misc. Docket AG
                                                       •       No. 121
 JAMES P. WU
                                                               September Term, 2016
         Respondent

                                           *       *
                                                 ORDER


        Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

 to Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient evidence

 exists to sustain allegations that he committed professional misconduct in violation of Rules

1.15(a) and (d), 8.4(a), (b), (c), and (d) of the Maryland Lawyers' Rules of Professional Conduct,

in effect prior to July 1,2016, Maryland Rules 16-604, 16-605, 16-606.1, 16-607, and 16-609, in

effect prior to July 1, 2016, and Business Occupations and Professions Article § 10-304 and

§ 10-306 and § 10-307, it is this 119 tbday of       June
                                                                ,2017,
       ORDERED, that Respondent, James P. Wu, be and he is hereby disbarred from the

practice of law in the State of Maryland, effective immediately; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of James P. Wu from the

register of attorneys in this Court, notify Respondent of such action, and comply with the notice

provisions set forth in Maryland Rule 19-761(b).



                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge